Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 21 November 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zhang.

Claim Objections
Claim 11 is objected to because of the following informalities: One of the two occurrences of “a counter being equal to the first transmission limit plus one” should be deleted.  Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2, 5-6, 10-11, 14-15 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,869,337. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-2, 5-6, 10-11, 14-15 and 23, the claims of the parent patent recite similar features, in variation, such as transmitting a preamble, incrementing a counter by one, comparing the value to a counter to a first transmission limit, increasing power and ramping up to a higher CE level. However, the claims additionally recite features, in variation, such as the current CE level being associated with a first transmission power and a first transmission limit comprising a first threshold number of random access attempts. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to not recite the additional features.

Claims 3 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,869,337, as applied to claims 1 and 11 above, in further view of Li et al. (US 2015/0016312) and Jha et al. (US 2015/0271686).
Regarding claims 3 and 12, the parent patent fails to recite these limitations. However, Li and Jha disclose these features as noted in the 35 U.S.C. 103 rejections below (Li, paras. 86, 189 and 204, and figs. 6, 10A-10B and 18; Jha, fig. 2 and para 31). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite the missing features in the parent patent. The motivation to have the modification and/or well-known benefits of the modification are the same as in the rejection of claims 3 and 12 below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang  et al. (US 2016/0337991).
Regarding claim 1, Zhang discloses a method in a user equipment (UE) for random access coverage enhancement (CE) (fig. 6), the method comprising: transmitting a random access preamble (para. 162), wherein a power of the random access preamble is determined, in part, by a first CE level (fig. 2; paras. 176, 180 and 182-185), the first CE level being associated with a first transmission power and a first transmission limit comprising a first threshold number of random access attempts (paras. 187-190, 193-198, 203 and 298-303);
Regarding claim 10, these limitations are rejected on the same grounds as claim 1 above. In addition, Zhang discloses a user equipment (UE) (fig. 3), comprising: a transceiver configured to transmit according to claim 1 above; processing circuitry communicatively coupled to the transceiver, the processing circuitry configured to perform the remaining portions of the method of claim 1 above (paras. 231 and 357-360).
Regarding claim 23, these limitations are rejected on the same grounds as claim 1 above. In addition, Zhang discloses a non-transitory computer readable medium, comprising instructions which, when executed on at least one processor (fig. 3) cause the at least one processor to perform the method of claim 1 above (paras. 231 and 357-360).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Li et al. (US 2015/0016312).
Regarding claim 2, Zhang discloses the method of Claim 1, the UE determines to ramp up to the second CE level that is higher than the first CE level (para. 197) but Zhang fails to teach the ramp up in response to a counter being equal to the first transmission limit plus one. However, Li discloses this feature (fig. 18, steps 1821 and 1823; para. 204, especially third sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a ramp up in response to a counter being equal to the first transmission limit plus one in the invention of Zhang. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a mechanism to stop unsuccessful transmissions at a particular CE level (Li, figs. 18 and para. 204; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 11, these limitations are rejected on the same ground as claim 2 above. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Li, as applied to claim 2 or 11 above, in further view of Jha et al. (US 2015/0271686).
Regarding claim 3, Zhang fails to teach the claimed supported CE levels. However, Li discloses prior to ramping up to the second CE level that is higher than the first CE level (para. 189, especially first and third sentences; note: configuration information received before PRACH transmissions - figs. 6, 10A-10B and 18), determining that the higher CE level is supported by a cell (para. 189, especially first and third sentences), wherein the UE is transmitting the random access preamble from within a coverage area of the cell (step 1809; para. 204, lines 17-25; note; RAR received from eNB after raising power and/or the CE level; fig. 6, step 620 and para. 86). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have prior to ramping up to the second CE level that is higher than the first CE level, determining that the higher CE level is supported by a cell, wherein the UE is transmitting the random access preamble from within a coverage area of the cell in the invention of Zhang. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, implementing proper CE coverage levels in a communications network (Li, paras. 86, 189 and 204, and figs. 6, 10A-10B and 18; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Zhang in view of Li fail to disclose determining that the UE supports the higher CE level. Jha discloses this feature (fig. 2, step 216; para. 31, especially third and fourth sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have determining that the UE supports the higher CE level in the invention of Zhang in view of Li. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing negotiation with a base station for the higher CE level (Jha, fig. 2 and para 31; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 12, these limitations are rejected on the same ground as claim 3 above.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chen et al. (US 10,595,280) and/or Futaki (US 2019/0028923), and Xiong et al. (US 2016/0227580).
Regarding claim 5, Zhang fails to disclose the method of Claim 1, wherein the first transmission limit is set to a legacy value for CE level 0 when the UE does not support CE. However, Chen discloses various transmission limits for CE levels (fig. 3; note: CE level 0 320-a with no repetition has two attempts whereas CE level 1 320-b with two repetitions has three attempts; col. 9, lines 11-12 and 15-31; col. 19, lines 56-58). Additionally, or alternatively, Futaki discloses transmission limits for CE levels (fig. 4, note: maximum number of attempts). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first transmission limit is set to a value for CE level 0 in the invention of Zhang. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing various transmission schemes according to transmission characteristics (Zhang, paras. 180 and 193; Chen, figs. 3-6, col. 9, lines 11-12 and 15-31, and col. 19, lines 5-8; Futaki, fig. 4; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Still further, Zhang in view of Chen and/or Futaki does not teach and make obvious the first transmission limit is set to a legacy value for CE level 0 when the UE does not support CE. However, Xiong discloses CE level 0 as a related to legacy devices (para. 61, especially last sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first transmission limit is set to a legacy value for CE level 0 when the UE does not support CE in the invention of Zhang in view of Chen and/or Futaki. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a CE level and method of operation which includes legacy devices (Xiong, para. 61; Li, paras. 134 and 187; Chen, fig. 3, item 320-a; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 6, Zhang fails to disclose the method of Claim 1, wherein the first CE level is CE level 0 and the first transmission limit is set to a legacy value for CE level 0. However, Chen teaches a first CE level is CE level 0 (col. 8, lines 9-11; col. 14, lines 26-28 and 48-52; col. 16, lines 11-15) and various transmission limits for CE levels (fig. 3; note: CE level 0 320-a with no repetition has two attempts whereas CE level 1 320-b with two repetitions has three attempts; col. 9, lines 11-12 and 15-31; col. 19, lines 56-58). Additionally, or alternatively, Futaki discloses transmission limits for CE levels (fig. 4, note: maximum number of attempts). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first transmission limit is set to a value for CE level 0 in the invention of Zhang. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing various transmission schemes according to transmission characteristics (Chen, figs. 3-6; col. 9, lines 11-12 and 15-31; col. 14, lines 26-28 and 48-52; col. 16, lines 11-15; col. 19, lines 5-8; Futaki, fig. 4; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Still further, Zhang in view of Chen and/or Futaki fails to teach and make obvious the transmission limit is set to a legacy value for CE level 0. However, Xiong discloses CE level 0 as a related to legacy devices (para. 61, especially last sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first transmission limit is set to a legacy value for CE level 0 in the invention of Zhang in view of Chen and/or Futaki. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a CE level and method of operation which includes legacy devices (Xiong, para. 61; Chen, fig. 3, item 320-a; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 14-15, these limitations are rejected on the same grounds as claims 5-6 above, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462